DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/14/2022 has been received and entered in to the case. 
	Claim 2 has been canceled, and claims 1 and 3-10 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
Terminal Disclaimer
The terminal disclaimer filed on 2/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 11,111,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  the Markush-type species listed in lines 6-7 should be in the form of “selected from the group consisting of A, B and C”. The limitation of claim 1 utilizes “or” instead of “and” in the phrase. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The instant amendment made in claim 1 discloses “a nutritionally effective combination of (a) at least one human milk protein, (b) at least one human lipid, and (c) at least one human polysaccharide.”
	The term “nutritionally effective combination”

Claim Rejections - 35 USC § 101 (maintained)
35 U.S.C. 101 reads as follows:



Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (natural product) without significantly more. The claim(s) recite(s) an isolated nutritional human milk product, and thus the claims are directed to a statutory category, e.g. a composition of matter (Step 1:YES). The isolated human milk product comprising (a) a human milk protein, (b) a human lipid, and (c) human polysaccharide. Each component of the human milk product as claimed is naturally occurring product. The naturally occurring counterpart of the claimed human milk product comprising (a) a human milk protein, (b) a human lipid, and (c) human polysaccharide would be human breast milk. The isolated nutritional human milk product is produced by the method steps disclosed in claim 3, which utilizes human mammary cells to secrete human milk product in vitro. It is known in the art that human mammary cells in vivo would secrete human breast milk products, and the naturally occurring human milk contains a rich array of proteins, carbohydrates, lipids, fatty acids, minerals, and vitamins, etc. as disclosed in the instant specification (para. 26 of PGPub). Since the mammary cells cultured and secreted the components of the isolated milk product are the same mammary cells present in nature, the molecules secreted by the cultured mammary cells are expected to be the same as those secreted by mammary cells in vivo. Furthermore, there is no indication in the instant specification that the cultured mammary cells would secrete different milk products than those in vivo, and those animal milk from lactating subjects. Since the claimed milk product is defined to comprise at least one milk component secreted from cultured mammary cells, 
Claim 1 discloses that the isolated nutritional human milk product is substantially free of cell culture medium, environmental contaminants or known food allergens from egg, fish, shellfish, tree nuts, peanuts, wheat or soybean. It is understood that the naturally occurring counterpart, i.e. human breast milk, would necessarily free of culture medium. Regarding environmental contaminants or known food allergens, the naturally occurring counterpart would not contain any of these contaminants. It is noted that human breast milk contains low but measurable concentrations of environmental contaminants according to the instant specification (para. 127 of PGPub). However, these “environmental contaminants” are considered as non-natural and it is due to the intake of contaminants from industry and manufacturing products widely spread in the environment. Thus, these contaminants are non-natural and the natural human breast milk should not contain any of these environmental contaminants. It is the same for the claimed food allergens. Thus, “naturally occurring” human breast milk is considered to be free of any environmental contaminants or known food allergens.
Claim 3 discloses a limitation directed to a product-by-process limitation. MPEP§2106.04(c)(I)(B) states “[f]or a product-by-process claim (e.g., a claim to a cloned farm animal produced by a nuclear transfer cloning method), the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart.” See MPEP § 2113 for more information on product-by-process claims.” According to MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the 
Claims 7-8 disclose the limitations directed to the isolated milk protein being sterile. These limitation would not change the characteristics of the claimed product different from the naturally occurring milk product. The naturally occurring milk product is considered to be sterile. 
Claim 9 discloses the isolated human milk being frozen or lyophilized. While lyophilized human milk product would be significantly different from the naturally occurring human milk, however, the isolated human milk product being frozen would not necessarily change the characteristics of the claimed product significantly different from the naturally occurring human milk.
Claim 10 discloses additional element directed to a container such as a canister, jar, bottle, bag, box or pouch. The additional element is not a naturally occurring product, and thus, only the isolated milk product is considered if it is naturally occurring. Furthermore, the presence of the container as claimed does not change the characteristics of the judicial exception.
Thus, the isolated human milk components by the human mammary cells as claimed are considered not significantly different from the naturally occurring human breast milk secreted by mammary cells in mammary gland in vivo (Step 2A Prong One: YES).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the product-by-process limitation of claim 2 does not provide any structure to the claimed milk product as discussed above, and the container of claim 10 is well-known, routine and conventional for storing a product.
	Based on the above discussion, it is considered that the claimed isolated milk product is not an eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (1978, Archives of Disease in Childhood) in light of Boquien (2018, Frontiers in Pediatrics).
	Evans et al. teach human milk collected from mothers that is frozen and/or pasteurized (i.e. sterile); or lyophilized (see entire document; Table 4; p.239, Methods).
	Regarding the human lipids and human polysaccharides, it is known in the art that human milk contain protein, lipids and polysaccharides according to Boquien (see p.2, Human Milk Composition). Thus, it is expected that the human milk of Evans et al. would contain human milk protein, human lipid and human polysaccharide.
	Regarding the new limitation of “nutritional”, human milk is known as nutritional and Boquien teaches that human milk is an ideal food for nutrition.
Regarding the claimed product substantially free of culture medium, since the frozen, pasteurized, and/or lyophilized human milk of Evans et al. does not involve any culturing steps, the product of Evans et al. does not comprise a cell culture medium. 
Regarding the milk product being substantially free of known food allergens derived from those as listed (claim 1 and 7), it is submitted that human breast milk from mothers who do not have these food in their diet would be inherently free of these allergens. Thus, while breast milk from mothers who had allergen containing food (e.g. egg, fish, peanuts, etc.) would have the food allergen in their breast milk, however, those who do not have these food in their diet would have their breast milk free of one or more of these food allergens. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the process limitations do not provide any structure to the claimed product, the claims are interpreted as an isolated milk product that does not comprise a cell culture medium.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (supra) in light of Boquien (supra) in view of Rosenfeld (US 2007/0010760), The Elimination Diet (2018, UW Integrative Health; https://www.fammed.wisc.edu/files/webfm-uploads/documents/outreach/im/handout_elimination_diet_patient.pdf) and Iannelli (2017, Keep Kids Healthy; https://keepkidshealthy.com/2017/09/24/the-breastfeeding-elimination-diet-for-fussy-babies-with-allergic-colitis/).
Evans et al. teach the subject matter of claims 1, 3 and 8-9, and thus, render them obvious.
Evans et al. do not teach that the human milk is free of the environmental contaminant (claims 4-5) or heavy metals (claim 6).
Rosenfeld teach that the contaminants of breast milk would be removed and the contaminants include polychlorinated biphenyls (PCB), dioxin, heavy metals (para. 70).
It would have been obvious to a person skilled in the art to remove the contaminants taught by Rosenfeld from the human milk of Evans et al. because one skilled in the art would recognize health risks posed by the contaminants according to Rosenfeld (para. 24-27), and it is beneficial to remove these contaminants from the milk product of Evans et al.

It would have been obvious to a person skilled in the art to obtain human breast milk that is derived from mothers who are in the Elimination diet for remove any food allergens harmful for the babies based on the teaching of Iannelli with a reasonable expectation of success. One skilled in the art would recognize the potential harmful effect of food allergens to babies as a pathogenic contamination concerned by Evans et al. and environmental contaminants concerned by Rosenfeld et al., and thus, one skilled in the art would consider the elimination diet taught by Iannelli in order to remove any potential harmful effect caused by food allergens by removing the sources using the elimination diet with a reasonable expectation of success.
Regarding claim 10 directed to the isolate[d] milk product being in a canister, jar, bottle, bag, box or pouch, while Evans et al. do not particularly teach the limitation, however, it is obvious to a person skilled in the art to use an appropriate container for storage of the human milk of Evans et al., and the listed species are well known option in the art for the purpose.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 and 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending US Patent 11,206,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘843 patent disclose a method of producing an isolated milk product, and the resulting isolated milk product would meet the claimed milk product of the instant application. Regarding the limitation directed to the product being free of a cell culture medium, the method of the ‘843 patent would inherently produce the milk product without any cell culture medium according to the claims of the ‘843 patent. Regarding the product being sterile, frozen, lyophilized, free of environmental contaminants or known food allergens, one skilled in the art would recognize that an isolated milk product of the ‘843 patent would be processed to be sterile or any physical form for storage (frozen or lyophilized). Furthermore, since the claimed product is produced by the same method steps, the resulting product would be free of environmental contaminants or food allergens as claimed. 

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
The 101 rejection
Regarding the 101 rejection, applicant alleged that breast milk are typically contaminated with food allergens and/or environmental contaminants and discussed the cited references (Vadas et al. and Zheng et al.). It is acknowledged that the human breast milk is generally contaminated with food allergens due to the maternal diet or exposure to environmental contaminants. However, these contaminations are based on the mothers’ diet containing food allergens or exposure to the environmental contaminants. Such contamination cannot be considered to occur naturally, and thus, the naturally occurring human breast milk would be free of these contaminants. It is submitted that breast milk in nature should be free of any contaminants since the body does not make contaminants as parts of the breast milk, and thus, the naturally occurring milk should be considered free of any contaminants. 
It is noted that the claim rejection discussed the limitation of claim 9 directed to “lyophilized” milk product, and while “frozen” does not necessarily render the claimed product significantly more than the naturally occurring counterpart, however, “lyophilized” product would be considered as non-natural. Applicant is advised to disclose the “lyophilized” limitation in claim 1 in order to overcome the claim rejection.
The 102 rejection

Regarding the 102 rejection based on Sanogo et al., the claim rejection has been withdrawn due to the instant amendment. 
Regarding the 102 rejection based on Czank, the claim rejection is withdrawn since the teaching of Czank et al. is substantially the same as Evans et al. directed to human breast milk, and it is withdrawn to simplify the prosecution.
The 103 rejection
Regarding the 103 rejection based on Czank and Rosenfeld et al., it is withdrawn and replaced with a new rejection based on Evans et al. and additional secondary references to address newly added limitation as discussed above.
Double patenting rejection
As indicated above, the double patenting rejection against US PAT. ‘477 has been withdrawn due to the filing of TD. Regarding the rejection against US Appl. 17/301,216, the reference application is now US PAT. 11,206,843. Thus, the double patenting rejection has been updated and it is no longer provisional. Applicant is advised to file a TD to overcome the claim rejection.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAEYOON KIM/Primary Examiner, Art Unit 1632